ACCEPTED
                                                                                  14-14-0926-CR
                                                                   FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                           1/28/2015 11:26:18 AM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK




                                                                 FILED IN
                                                          14th COURT OF APPEALS
                                                             HOUSTON, TEXAS
                                                          1/28/2015 11:26:18 AM
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk

                             January 28, 2015


Christopher Prine, Clerk of the Court
Fourteenth Court of Appeals
301 Fannin
Houston, Texas 77002-2066

  RE: Ex parte Riku Melartin, 14-14-0926-CR

Dear Mr. Prine:

      This letter will confirm that I will be responsible for presenting oral
argument on behalf of Mr. Melartin on March 25, 2015, in the above-
styled and numbered case.

     Pursuant to TEX.R.APP.P. 9.5(d), I have today served this notice on
opposing counsel via e-filing.

                                               Sincerely yours,


                                               /s/ Brian W. Wice

                                               BRIAN W. WICE

BWW:dje

cc: Melissa Hervey
    (HERVEY_MELISSA@dao.hctx.net)